Citation Nr: 1630008	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from November 1968 to November 1961.  He served in the Republic of Vietnam from June 1969 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In November 2013, the Board remanded the appeal for further development.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during his service in the Vietnam War.  Moreover, his combat stressors are consistent with the places, types, and circumstances of the Veteran's Marine Corps service in Vietnam.  

2.  The most probative evidence of record establishes that there is no current diagnosis of PTSD attributable to the Veteran's verified in-service combat-related stressors, in accordance within the applicable VA regulation.

3.  The Veteran's adjustment disorder with anxiety disorder and depression is proximately due to or the result of his service-connected bilateral hearing loss and service-connected hepatitis C disabilities.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).

2.  Resolving all reasonable doubt in his favor, the Veteran has adjustment disorder with depression and anxiety disorder secondary to his service-connected bilateral hearing loss and hepatitis C.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant service connection claim for both PTSD and an acquired psychiatric disorder.  In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the service connection claim for an acquired psychiatric disorder (other than PTSD).  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

For the PTSD issue being denied, VA's duty to notify was satisfied by letters dated in December 2007 and December 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, the December 2007 letter also included a copy of a VA form with specific instructions for identifying PTSD stressors.  

With respect to the duty to assist, the AOJ has secured the Veteran's service treatment records (STRs) dated from 1968 to 1971, service personnel records (SPRs), unit records for PTSD stressor verification purposes, VA treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements, PTSD stressor statements, statements from his representative, and private medical evidence.  

Despite being advised to do so in the November 2013 Board remand and the RO's subsequent December 2013 VCAA notice letter, the Veteran did not authorize VA to secure any additional private medical evidence from Christ Hospital and Dr. Y. S. of Group Health Associates.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency or other custodian holding the records, or submit those records himself.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  In this case, the Veteran has not cooperated and provided the necessary, adequate authorization for VA to request any additional private medical records after the RO's request for such authorization.  The Board is satisfied the RO has made reasonable efforts to obtain these private medical records, and no further effort is required.  38 C.F.R. § 3.159(c).  Moreover, in a February 2014 statement, the Veteran's representative indicated they had no additional evidence to submit.  

The Veteran was also afforded VA psychological examinations in August 2008 and January 2014 for his claimed PTSD disability.  The VA examiners provided medical opinions addressing whether any current PTSD disorder is related to his active duty service, including his confirmed stressors.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §°3.159(c)(4).  These VA examinations and opinions were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  They were also based on psychological testing and an analysis of the DSM-IV and DSM-5 criteria for PTSD.  The VA examiners also considered the Veteran's lay assertions and reported symptoms.  With respect to the lay contentions, the VA examiners rendered their own subjective findings concerning the credibility of the Veteran's reported history and psychiatric symptoms - which is in the province of a psychiatric/psychological examiner in rendering a diagnosis that relies, in part, on lay report of history and symptomatology.  The Board finds that the subjective findings are supportable by the entire evidentiary record.

The Board further observes that the August 2008 and January 2014 VA psychological examiners provided their diagnosis under the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  Effective August 4, 2014, VA implemented the most current version of the DSM-5.  However, VA has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the PTSD claim was originally certified to the Board in June 2011, DSM-IV is still the governing directive.  As such, the Board finds that the VA examinations are adequate for rating purposes.

With regard to the previous November 2013 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to substantial compliance with the remand orders, but not strict compliance).  Specifically, pursuant to the remand, the AOJ attempted to secure private medical evidence for the Veteran; secured additional VA treatment records; and afforded the Veteran a January 2014 VA psychological examination to determine the etiology of any acquired psychiatric disorder including PTSD on a direct basis.  As such, the AOJ has substantially complied with the Board's instructions.  

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.  Hence, there is no error or issue that precludes the Board from addressing the merits of the service connection issue for PTSD.  




II.  Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran contends that he has PTSD as the result of exposure to combat-related stressors during his service with the Marine Corps from 1968 to 1971 in Vietnam.  Specifically, he states that while serving as a motor vehicle operator in Vietnam, he experienced enemy mortar attacks and enemy small arms fire.  There was also a 50 caliber machine gun on the vehicle he was driving, which fired back at the enemy.  In addition, he witnessed helicopter evacuations of seriously injured as well as deceased U.S. soldiers, some of whom he knew personally.  He asserts these incidents were extremely traumatic for him.  He believes his mental problems began during his Vietnam service, and have continued to this day.  The Veteran alleges PTSD-related symptoms since service to include nightmares, insomnia, flashbacks, intrusive thoughts, avoidance of crowds, hypervigilance, paranoia, depression, and anxiety, among other symptoms.  Although he admits he did not receive any therapy or treatment for his psychiatric problems for several decades after service, he asserts continuity of symptoms for his mental problems from the time of these combat-related incidents.  See December 2007 claim; March 2008 and April 2008 PTSD stressor statements; April 2016 Post-Remand Brief.

Service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If it is established through military citation or other supportive evidence that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

With regard to the combat presumption, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38°U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  

In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  That is, if the lay or other evidence of service incurrence is satisfactory and consistent with the Veteran's combat service, the veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The Federal Circuit Court has confirmed that section 1154(b) requires more than that a claimant have served in "a combat zone" and requires personal participation in combat with the enemy, meaning he or she participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  The question of what evidence is considered satisfactory proof that a veteran engaged in combat with the enemy was addressed by the VA General Counsel in VAOPGCPREC 12-99 (October 18, 1999), when the General Counsel held that the plain language of 38°U.S.C.A. § 1154(b) requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  It was indicated that the determination as to whether a veteran "engaged in combat with the enemy' necessarily must be made on a case-by-case basis with reference to the general statutory standards.  The phrase would not apply to veterans who served in a general "combat area" or "combat zone," but did not themselves engage in combat with the enemy.  VAOPGCPREC 12-99.  Evidence that the veteran participated in attacking or defending an attack of the enemy would ordinarily show he had engaged in combat.  The Court has indicated that evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, corroboration of every detail of a claimed stressor, including the veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, a veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence generally cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id.  

A veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of that veteran or others, and that veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service record, the official history of each organization in which such a veteran served, a veteran's medical records, and all pertinent medical and lay evidence.  The new rule is limited to cases in which the claimed stressor is related to a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 45,094 (August 4, 2014).  As noted above, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is not applicable in the present case.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for PTSD.  

At the outset, the Veteran's SPRs and Report of Separation from the Armed Forces (DD Form 214) do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  He received medals and awards such as the National Service Defense Medal, Vietnam Campaign Medal, Vietnam Service Medal, Navy Unit Citation, and Rifle Sharpshooter Badge.  Nonetheless, SPRs do confirm that the Veteran served in Vietnam on the ground from June 1969 to June 1970 during the Vietnam War.  His DD Form 214 reveals his military occupational specialty (MOS) as a motor vehicle operator (truck driver), which is also supportive of the probability of being subject to enemy attacks on occasion.  Also, SPRs confirm that he served in a combat zone in Vietnam.  Moreover, the RO secured unit records from the Veteran's battalion confirming his unit was subject to enemy gunfire and mortar attacks in June 1969.  The Veteran's alleged combat stressors of enemy mortar attacks and witnessing injured and dead bodies are also consistent with the circumstances, conditions, or hardships of his service in Vietnam.  See 38°U.S.C.A. § 1154(b).  In addition, the record shows he credibly reported his combat experiences to VA medical personnel.  In fact, both the RO and VA examiners acknowledged the Veteran's combat-related stressors.  Under the amended PTSD regulation, the January 2014 VA psychological examiner further assessed that the Veteran's stressors were related to his "fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f)(3).  Moreover, a stressor need not be corroborated in every detail, including the Veteran's personal participation.  Pentecost, 16 Vet. App. at 128.  

In conclusion, there is competent and credible evidence the Veteran engaged in combat during his Marine Corps service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §°3.304(d); VAOPGCPREC 12-99 (October 18, 1999); Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  There is no clear and convincing evidence to the contrary.  As such, the Veteran's lay assertions of combat-related, in-service stressors are confirmed.  38 C.F.R. § 3.304(f)(2).  Although the combat presumption is in effect, the Veteran must still present evidence of a nexus linking his combat-related, in-service stressors to a current diagnosis of PTSD.  See Dalton, 21 Vet. App. at 36-37; Cohen, 10 Vet. App. at 138.

The Veteran's STRs do not reveal any treatment or diagnosis of PTSD or any other acquired psychiatric disorder.  The Veteran's November 1971 discharge examination revealed a normal psychiatric evaluation.  In any event, as to PTSD, an in-service diagnosis is not required.  See 38 C.F.R. § 3.304(f).  

Post-service, at the August 2007 VA psychological examination, the Veteran indicated he first took psychiatric medications in 1999 after his wife's death.  He also had private counseling at that time to deal with his wife's death.  VA mental health treatment records document that his first treatment for PTSD-related symptoms was in 2007.  Although he admits he did not receive any therapy or treatment for his psychiatric problems for several decades after service, he asserts continuous symptoms for his mental health problems from the time of the combat-related incidents during service in 1969.

Post-service, with respect to the criteria of a current diagnosis of PTSD, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In particular, aside from corroboration of an in-service stressor, current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) is required, as well as competent evidence of a nexus between current PTSD symptomatology and his verified in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Moreover, under the amended PTSD regulation, effective July 13, 2010, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in order to warrant service connection for PTSD under the amended regulation.  38 C.F.R. §°3.304(f)(3) (2015).  

With regard to a diagnosis of PTSD based on his verified combat-related stressors, the record reflects several favorable and unfavorable medical opinions and medical evidence of record.  However, upon review, in the present case, the Board concludes that the most probative medical evidence weighs against a finding that the Veteran has a PTSD diagnosis in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV).  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When VA undertakes to provide a medical examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim ..., he must provide an adequate one....").  An examination or opinion is adequate if it is "thorough and contemporaneous," considers the Veteran's prior medical examinations and treatment, and "describes the disability ... in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report or opinion must also "contain not only clear conclusions with supporting data but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board errs by relying on an inadequate opinion.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

With regard to the favorable evidence, a November 2007 VA primary care note stated the Veteran was screened for PTSD, and his PTSD screen was positive.  A November 2007 VA mental health consult and May 2011 VA psychiatry note indicated that PTSD needed to be ruled out.  The same May 2011 VA psychiatry note also stated "likely PTSD with insomnia seen."  A private neurologist in a November 2008 report from Riverhills Healthcare discussed the Veteran's history and symptomatology of insomnia, paranoia, anxiety, and sweating.  The private neurologist did not mention the Veteran's combat-related stressors.  The private neurologist concluded that the Veteran does have PTSD, and although his PTSD was relatively mild, the PTSD has been present for many years with some level of self-control, with some worsening since the Veteran's retirement, but the problems appear to have been present for many years prior to that.  A VA physician at an April 2011 VA mental health consult diagnosed "threshold PTSD."  The VA physician noted the Veteran was a retired bus driver.  The Veteran has insomnia, night sweats, nightmares, concentration problems, low energy, irritability, and panic attacks upon waking.  He also has excessive worry when combat memories are triggered.  An April 2011 VA psychiatry note recorded a positive PTSD screen based on moderately disturbing dreams, reenactments and reminders of the stressors, avoidance, social distance, insomnia, irritability, difficulty concentrating, hypervigilance, and startled response.  A May 2011 VA mental health note found that the only PTSD symptoms the Veteran had were "reexperiencing."  Finally, an October 2011 private Community Mental Health Center report from a social worker assessed a "provisional" PTSD diagnosis.  The Veteran was noted to have apparent symptoms of PTSD of low energy, nightmares, avoidance of past trauma, and startled response.

Pursuant to 38 C.F.R. §4.125(a), if the diagnosis of a mental disorder does not conform to DSM-IV or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  However, the U. S. Court of Veterans Appeals held in Cohen v. Brown, 10 Vet. App. 128, 140 (1997) that mental health professionals making PTSD diagnoses "are presumed to know the DSM-IV requirements applicable to their practice and to have taken them into account."  The DSM-IV cannot be used "as a basis for rejecting the Veteran's favorable medical evidence as to the sufficiency of a stressor or the adequacy of the Veteran's symptomatology."  Id.  Therefore, under Cohen, the Board can presume that a PTSD diagnosis by a mental health profession conforms with the DSM-IV, in the absence of evidence to the contrary.

However, in the present case, the above medical records lack a great amount of detail discussing the specific in-service stressors.  Most of the above records never provided an explanation for their conclusions, and some of the PTSD diagnoses were provisional or rule out or based on cursory PTSD screens.  Thus, the above PTSD diagnoses are entitled to some probative value, although not significant probative value.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (noting that there is no "treating physician rule" which would afford greater weight to the opinion of a Veteran's treating physician over the opinion of a VA or other physician).  Rather, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez, 22 Vet. App. at 304.  In summary, these above VA and private treatment records, although not thorough or detailed, provide some evidence in support of the PTSD claim.  

Conversely, the following evidence of record is unfavorable towards the Veteran's PTSD claim:

A December 2007 VA mental health note conducted further assessment for whether the Veteran has PTSD, but the Veteran denied intrusive thoughts and re-experiencing.  The only positive symptoms endorsed were exposure to traumatic events and poor sleep.  However, the difficulty with sleep started 18 months before, when the Veteran semi-retired and consisted primarily of sleeping lightly and being awakened by noises such as the newspaper man's car door outside.  There was also some difficulty with returning to sleep after awaking to urinate, due to anxiety of planning the next day's routine.  A decision was made by the VA provider to close the Veteran's case for mental health, and no PTSD diagnosis was rendered.    

An August 2008 VA psychological examination initially noted that the mortar attack stressor was verified.  The Veteran's base was overrun, and he saw dead bodies on a helicopter in Vietnam.  It was acknowledged the Veteran served in combat.  The Veteran stated he was discharged because he smoked marijuana in Vietnam.  The Veteran previously took psychiatric medications in 1999 after the death of his wife and also had private counseling at that time.  He reported irritability, panic attacks, insomnia, and memory and concentration issues.  He stated he was depressed over his hepatitis C and his hearing loss.  He worried about death due to hepatitis C.  He asserted that his PTSD began when he got back in 1971.  The VA examiner concluded the proper diagnosis for the Veteran was adjustment disorder with depression and anxiety.  The VA examiner did not diagnose the Veteran with PTSD.  The VA examiner reasoned that while the Veteran reported traumatic experiences in the military and several symptoms of PTSD, he did not meet the full DSM-IV criteria for the diagnosis.  His endorsement and description of many of the symptoms were vague and at times contradictory to his other statements.  He denied experiencing flashbacks.  He endorsed an inability to recall important aspects of his traumatic experiences.  The Veteran did not report feelings of detachment or estrangement from others.  In addition, he did not report that the symptoms had caused significant occupational or social problems.  He did not appear to have clinically significant distress or impairment in social, occupational, or other important areas of functioning due to PTSD symptoms. 

VA mental health treatment records dated in 2011 and 2012 frequently assessed adjustment disorder, anxiety disorder, and depression, but not PTSD.  Nightmares and paranoid thoughts were frequently mentioned.  A September 2011 VA mental health discharge note recorded that the Veteran was placed in hospital for anxiety within the week, but he did not meet the criteria for PTSD.  

Most importantly, a January 2014 VA psychological examiner, after an interview with the Veteran, a review of the claims folder, and psychological testing, concluded that the Veteran did not have PTSD which conforms to either the DSM-IV or DSM-5 criteria.  The VA examiner rendered no mental health disorder diagnosis at that time.  

The January 2014 VA psychological examiner commented that the Veteran denied currently taking any medications for mood or sleep and he was not currently involved in any ongoing mental health treatment.  The Veteran acknowledged using marijuana in Vietnam which later led to disciplinary action.  The Veteran reported that in August 2013 after visiting the counselor in Dearborn, he had an anxiety attack and was put in Christ Hospital for feeling pressure in his chest.  The hospital kept him overnight and had him hooked up to an EKG and he underwent a stress test the next day.  The Veteran reported he got around 4 hours of sleep on average per night.  He had nightmares and "hot sweats" and awoke frightful that he was being chased, but he was never caught.  He stated that once around every three months, his sheets were soaked and he awakened "shaky and very uneasy."  The Veteran reported problems with irritability.  He described himself as "jumpy," and when asked to provide an example, he stated that his wife turned the lock on their front door quietly at night because the sound reminded him of "lock and load."

The January 2014 VA psychological examiner remarked the Veteran's stressors were related to his fear of hostile military or terrorist activity and met Criterion A in that they were adequate to support a diagnosis of PTSD.  However, after reviewing the Veteran's STRs, post service medical treatment records, and lay statements, it was the VA examiner's medical opinion that the Veteran currently does not meet the full DSM-5 (or DSM-IV) criteria for PTSD.  Even though the Veteran had some symptoms of PTSD and he currently met partial criteria (he met criteria "A" and "B"), he did meet criteria "D" (e.g., he could remember events; he did not harbor feelings of guilt or blame; he stated that he was attached to his family and expressed warmth and care for them as well as others, and he was interested in his family and other activities).  In fact, the Veteran had good relationships with several people in his life and had denied having any mental health issues which negatively impacted his career as a bus driver and always earned excellent performance reviews.  He also did not meet criteria "E" (e.g., he stated that he did not have angry outbursts, stayed in control even when people annoyed him, had no history of outbursts at work, denied any self-destructive behavior [in fact stated that he had excellent control], was not hypervigilant or had exaggerated startle response [goes to fireworks and allowed his wife to take responsibility for locking up the house at night]; he stated that he had no problems concentrating on topics that interest him).  The VA psychological examiner added that the Veteran currently also does not meet full DSM-5 (or DSM-IV) criteria for any mood disorder.  In sum, the Veteran reported strong negative feelings related to his Vietnam experiences and the way that he was treated upon returning from Vietnam, but he did not currently meet full criteria for any mental health diagnosis, nor was he engaged in any ongoing treatment for any mental health diagnosis in 2014. 

Upon review of the entire evidentiary record, the Board finds that the most probative medical evidence weighs against a finding that the Veteran has a PTSD diagnosis in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV).  The August 2008 and January 2014 VA psychological examinations, in particular, were thorough, supported by explanations, and considered the Veteran's history and relevant longitudinal complaints.  They also considered the Veteran's reported history and lay statements in the context of the entire evidentiary record.  The VA examiners employed psychological testing as well.  In contrast to the favorable evidence discussed above in several VA and private treatment records, the August 2008 and January 2014 VA psychological examinations contain extensive analysis concerning the factual basis underlying their rationale with citation to specific facts supporting their conclusions.  None of the VA or private treatment records that diagnosed the Veteran with PTSD had such extensive interviews and testing.  While holding some probative value, the favorable evidence for PTSD in private and VA treatment records are not as detailed or thorough as the VA psychological examinations of record.  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion containing only data and conclusions has reduced probative value as a reasoned analysis is necessary.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, the November 2008 report from Riverhills Healthcare, which assessed PTSD, was conducted by a private neurologist, as opposed to a psychological or psychiatric specialist.  Finally, many of the VA mental health treatment records dated from 2007 to 2012 frequently attributed the Veteran's symptomatology to adjustment disorder, anxiety disorder, and depression, but not PTSD.  In summary, the Board finds that the August 2008 and January 2014 VA psychological examiner opinions hold greater probative weight than the VA or private treatment records that supported a PTSD diagnosis.  

In so holding, the Board has considered the Veteran's lay contentions.  With regard to the actual diagnosis of PTSD, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard, the Federal Circuit recently held that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014).  Regardless, the Board acknowledges the Veteran is competent to report psychiatric symptoms both during and after service.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  

That notwithstanding, in the instant case, the Board has found the Veteran's lay statements are less probative or persuasive than the post-service medical evidence finding that the Veteran does not meet the DSM-IV or DSM-5 criteria for PTSD.  Indeed, as noted above, psychiatric testing has been performed, and the August 2008 and January 2014 VA psychological examiners relied on such testing as well as their expertise in psychology.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  Moreover, although the Veteran is competent to describe his psychiatric symptoms, by regulation, PTSD is a condition that can only be diagnosed by a medical professional, according to 38 C.F.R. § 3.304(f).  

In summary, although the Veteran's combat-related stressors are verified, the most probative evidence of record establishes that there is no current diagnosis of PTSD attributable to this verified in-service stressors.  Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for PTSD.  38°U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Psychiatric Disorder (other than PTSD)

VA mental health treatment records dated from 2007 to 2012 and the August 2008 VA psychological examiner have diagnosed the Veteran with adjustment disorder, anxiety disorder, and depression.

As such, the Board has considered whether the Veteran's PTSD claim raised the issue of entitlement to service connection for any other acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In this regard, there is some indication that the Veteran's current symptoms arise from a psychiatric disorder other than PTSD.  Therefore, in the present case, the Board cannot limit its analysis of the Veteran's claim solely to PTSD.  That is, his claim encompasses psychiatric conditions other than PTSD that are reasonably raised by the record.     

The Veteran meets the first requirement for any service-connection claim - proof of a current mental health disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the present case, as noted above, during the course of the appeal, VA mental health treatment records and a VA psychological examination have diagnosed the Veteran with adjustment disorder, anxiety disorder, and depression.  These diagnoses were based on the Veteran's reported psychiatric symptomatology and well as psychiatric testing.  The Veteran has been prescribed Trazodone periodically.  

With regard to secondary service connection, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

In short, in order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran is presently service-connected for hepatitis C, bilateral hearing loss, and tinnitus. 

There is probative medical evidence of record that demonstrates that the Veteran's adjustment disorder with anxiety disorder and depression is proximately due to or the result of his service-connected bilateral hearing loss and hepatitis C.  38 C.F.R. § 3.310(a); Velez v. West, 11 Vet. App. 148, 158 (1998).  Specifically, a November 2007 VA mental health consult noted the Veteran was depressed due to the fact that he had hepatitis C and there was no cure for the disorder.  His hepatitis C diagnosed 10 years earlier caused him to experience fatigue.  Moreover the August 2008 VA psychological examiner observed that the Veteran had depression and anxiety in part due to his service-connected hepatitis C and service-connected bilateral hearing loss.  He frequently worried about his eventual death due to hepatitis C.  
  
The Board acknowledges that the January 2014 VA psychological examiner more recently assessed that the Veteran currently does not fulfill the DSM-5 (or DSM-IV) criteria for any current mood disorder or any current mental health diagnosis.  However, earlier VA mental health treatment records dated from 2007 to 2012 document adjustment disorder with anxiety disorder and depression.  The Veteran filed his initial claim for a mental health disorder in December 2007.  On this issue, the requirement of a current disability is fulfilled if a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, the Court has also held that a diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  Therefore, although the most recent medical evidence of record does not reveal a psychiatric disorder, when implementing the Board's decision, the RO can determine whether the Veteran is entitled to consideration of staged ratings for his adjustment disorder with anxiety disorder and depression.

Accordingly, when resolving reasonable doubt in favor of the Veteran, the evidence supports secondary service connection for adjustment disorder with anxiety disorder and depression.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is denied.

Subject to the provisions governing the award of monetary benefits, service connection for adjustment disorder with anxiety disorder and depression is granted. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


